DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Gendzwill on 17 Feb. 2021.


IN THE CLAIMS:

Cancel claims 1-30, and 36-49 are cancelled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618